As filed with the Securities and Exchange Commission on April 15, 2014 File Nos. 33-85242 and 811-08822 UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D C 20549 FORM N-1A REGISTRATION STATEMENT UNDER THE SECURITIES ACT OF 1933 [X] Pre-Effective Amendment No. [ ] Post-Effective Amendment No. 27 [X] and/or REGISTRATION STATEMENT UNDER THE INVESTMENT COMPANY ACT OF 1940 [X] Amendment No. 28 [X] (Check appropriate box or boxes) CAPITAL MANAGEMENT INVESTMENT TRUST (Exact Name of Registrant as Specified in Charter) 140 Broadway New York, New York 10005 (Address of Principal Executive Offices) 888-626-3863 (Registrant’s Telephone Number, including Area Code) Matrix 360 Administration, LLC. 4520 Main Street Suite 1425 Kansas City, MO64111 (Name and Address of Agent for Service) With copy to: Matthew A. Swendiman, Esq. Graydon Head & Ritchey LLP 511 Walnut Street, Suite 1900 Cincinnati, Ohio 45202 Approximate Date of Proposed Public Offering: As soon as practicable after the Effective Date of this Registration Statement It is proposed that this filing will become effective: (check appropriate box) [X] immediately upon filing pursuant to paragraph (b) [ ] on (date) pursuant to paragraph (b) [ ] 60 days after filing pursuant to paragraph (a)(1) [ ] on (date) pursuant to paragraph (a)(1) [ ] 75 days after filing pursuant to paragraph (a)(2) or [ ] on (date) pursuant to paragraph (a)(2) of Rule 485. EXPLANATORY NOTE This Post-Effective Amendment No.27 to the Trust's Registration Statement on Form N-1A is filed for the sole purpose of submitting the XBRL exhibits for the risk/return summary first provided in Post-Effective Amendment No.26 filed March 31, 2014and incorporates Parts A, B and C from said amendment. SIGNATURES Pursuant to the requirements of the Securities Act of 1933, as amended (the “Securities Act”), and the Investment Company Act of 1940, as amended, the Registrant has duly caused this Post-Effective Amendment No. 27 to its Registration Statement to be signed on its behalf by the undersigned, thereto duly authorized, in the City of New York, State of New York on this 15th day of April 2014. CAPITAL MANAGEMENT INVESTMENT TRUST By: /s/ Robert Driessen Robert Driessen, Secretary and Assistant Treasurer Pursuant to the requirements of the Securities Act, this Post-Effective Amendment No. 27 to the Registration Statement has been signed below by the following persons in the capacities and on the date indicated. * April 15, 2014 Lucius E. Burch, Trustee Date * April 15,2014 Paul J. Camilleri, Trustee, Date * April 15,2014 Ralph J. Scarpa, President, Date Principal Executive Officer, and Principal Financial Officer * April 15, 2014 David V. Shields, Trustee Date * April 15,2014 Joseph V. Shields, Trustee and Chairman Date * April 15, 2014 Anthony J. Walton, Trustee Date /s/ Larry E. Beaver April 15, 2014 Larry E. Beaver, Jr., Treasurer and Assistant Date Secretary /s/ Robert Driessen April 15, 2014 Robert Driessen, Secretary and Assistant Treasurer Date *By: /s/ Robert Driessen April 15, 2014 Robert Driessen Date Secretary and Assistant Treasurer Attorney-in-Fact EXHIBIT INDEX Exhibit No. Exhibit EX-101.INS XBRL Instance Document EX-101.SCH XBRL Taxonomy Extension Schema Document EX-101.CALC XBRL Taxonomy Extension Calculation Linkbase EX-101.DEF XBRL Taxonomy Extension Definition Linkbase EX-101.LAB XBRL Taxonomy Extension Labels Linkbase EX-101.PRE XBRL Taxonomy Extension Presentation Linkbase
